Citation Nr: 0516205	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-01 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bone cancer of the 
left upper arm. 

3.  Entitlement to service connection for skin disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from March 1970 to November 
1971, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  Bone cancer of the left arm was not manifested during the 
veteran's active duty service or for many years after 
service, nor is bone cancer of the left arm otherwise 
causally related to such service.

2.  Hypertension was not manifested during the veteran's 
active duty service or for many years after service, nor is 
hypertension otherwise causally related to such service.

3.  Skin disability was not manifested during the veteran's 
active duty service or for many years after service, nor is 
skin disability otherwise causally related to such service.


CONCLUSIONS OF LAW

1.  Bone cancer of the left upper arm was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Skin disability was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the necessary criteria for the benefits currently 
sought.  The discussions in the September 2003 rating 
determination, the December 2003 statement of the case, and 
the February 2004 and May 2004 supplemental statements of the 
case informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in a June 2003 letter, the veteran was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board notes that the June 2003 VCAA letter was sent to 
the appellant prior to the September 2003 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the June 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  Thereafter, additional evidence was received with 
regard to the veteran's claim.  Moreover, the veteran's 
representative, in his May 2005 written argument, requested 
that the matter be decided based on the evidence of record.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  As 
to the necessity for examinations, the Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors and hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116; See alsoVeterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

Bone Cancer of the Left Arm

The veteran maintains that he had bone cancer of the left arm 
in the mid to late 1990's.  However, medical evidence of 
record documenting treatment during that time period does not 
reference any diagnosis of bone cancer.  Instead, treatment 
records obtained in conjunction with the veteran's claim 
reveal that he underwent surgery for a rotator cuff tear of 
the left shoulder in July 1996.  There were no findings of 
any bone cancer reported in any of the treatment records 
obtained in conjunction with the surgery.  

At any rate, assuming for the sake of argument that the 
veteran did have bone cancer of the left arm in the late 
1990's, the clear preponderance of the evidence is against a 
finding that the cancer was manifested during his active duty 
service or within one year of discharge from service.  In 
this regard, a  review of the record demonstrates that there 
were no complaints or findings of a left arm disorder or 
cancer in service.  At the time of the veteran's November 
1971 service separation examination, normal findings were 
reported for the upper extremities and there were no 
complaints or findings of cancer of the left upper extremity.  
There were also no complaints or findings of a left arm 
problem or findings of cancer at the time of a January 1972 
VA examination.  

It appears that any bone cancer was first manifested in the 
1990's according to history furnished by the veteran.  The 
Board again stresses, however, that the medical facility 
identified by the veteran as the facility where he had bone 
cancer surgery furnished medical records documenting left 
shoulder surgery for a rotary cuff tear, thus leading the 
Board to wonder if the veteran may be confused as to the 
reason for the surgery.  At any rate, there is no evidence or 
contention regarding bone cancer prior to the 1990's, and 
there is no evidence of a continuity of pertinent 
symptomatology to suggest a link to the veteran's service 
which ended in 1971. 

At the time of a September 2002 VA examination, performed for 
a prior claim of nonservice-connected pension benefits, the 
veteran indicated that he was diagnosed as having a possible 
bone tumor in his left shoulder in 1995.  The veteran noted 
that he had undergone surgery on the left shoulder, which 
included surgery for possible removal of the bone tumor.  The 
veteran stated that there was no other treatment performed on 
the left shoulder other than the surgery.  

The Board recognizes the veteran's Vietnam service.  However, 
bone cancer is not one of the listed diseases for which 
service connection can be granted based upon exposure to 
herbicides, and there is otherwise no competent evidence 
showing that any left shoulder cancer is of a type listed 
under 38 C.F.R. § 3.309(e).  

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
bone cancer of the left upper arm.  In reaching this 
determination, the Board is unable to find such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).  

Hypertension

The Board is also unable to find any basis for establishing 
service connection for hypertension.  A review of the 
veteran's service medical records reveals that they are 
absent of any findings of high blood pressure or hypertension 
during service.  At the time of the veteran's November 1971 
service separation examination, his blood pressure was 
114/72.  At the time of a January 1972 VA examination, the 
veteran was noted to have the following blood pressure 
readings:  120/80 sitting; 130/70 recumbent; 120/75 standing; 
120/70 sitting after exercise; and 120/80 two minutes after 
exercise.  There are no objective medical findings of high 
blood pressure or hypertension in the years immediately 
following service.  The available objective medical findings 
reveal findings of hypertension in the 1990's.  

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements indicating that his hypertension 
is related to service are in conflict with the service 
medical records, the service medical examinations, and the 
lack of any demonstration of treatment for hypertension for 
the period of time in close proximity to service.  The 
objective medical evidence, in this case the negative medical 
evidence, is more probative than the veteran's more recent 
assertions of continuous problems with hypertension since 
service.  

The Board therefore finds that that the preponderance of the 
evidence is against the claim for service connection for 
hypertension.  There is therefore no basis for favorable 
application of the reasonable doubt provisions of 38 U.S.C.A. 
§ 5107(b). 

Skin Disability

With regard to the skin disability issue, the Board first 
notes that there is no evidence that the veteran currently 
suffers from a skin disability listed under 38 C.F.R. 
§ 3.309(e) regarding exposure to herbicides.  Current medical 
records include various references to pruritus, tinea pedis, 
prurigo nodularis type lesions on the arms, solar pompholyx, 
and onychomycosis.  One 2003 medical record refers to discoid 
lupus erythematosus.  

However, there is no competent evidence suggesting a causal 
connection with any of these skin disorders and the veteran's 
active duty service.  Except for an April 1971 service 
medical record reference to a chancroid, service medical 
records do not document any skin complaints or findings, and 
the veteran's skin was clinically evaluated as normal at the 
time of discharge examination in November 1971.  This 
suggests that trained medical personnel who examined the 
veteran at that time were of the opinion that no skin 
disorders were present.  This leads the Board to conclude 
that chronic skin disability was not manifested during the 
veteran's service. 

A January 1972 VA examination did note a warty papilloma at 
the base of the right nostril, but this was not reported to 
be indicative of any chronic skin disorder, and the veteran's 
skin was otherwise evaluated as normal at that time.  There 
is no competent evidence to suggest that the papilloma noted 
approximately two months after discharge from service is 
linked to any of the current skin disorders.  Again, 
examination in November 1971, the same month the veteran in 
which the veteran was discharged, showed that the veteran's 
skin was clinically evaluated as normal.  

In sum, the Board must also conclude that the preponderance 
of the evidence is against entitlement to service connection 
for skin disability.  The provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are therefore not for application. 


ORDER

The appeal is denied as to all issues. 



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


